Citation Nr: 1603610	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  08-35 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for scarring of the urethra, currently evaluated as 20 percent disabling. 

2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1945 to July 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision of the Los Angeles, California, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared before the undersigned at a hearing at the RO in July 2014.  A transcript is in the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board has jurisdiction of the claim for TDIU because it is an element of the increased rating claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issues of entitlement to TDIU and an extraschedular rating for scarring of the urethra are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The scarring of the Veteran's urethra is productive of urinary leakage that does not require the use of absorbent materials; daytime voiding intervals of between one to two hours and voiding three to four times a night; and obstructed voiding that does not require the use of a catheter.  



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for scarring of the urethra have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.115a, 4.115b, Code 7518 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); C.F.R. § 3.159(b)(1) (2015).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided with VCAA notification in a January 2006 letter that contained all the information required by Pelegrini.  It was provided to the Veteran prior to the initial adjudication of his claim.  It does not appear that the Veteran was provided with information pertaining to the assignment of disability evaluations and effective dates until May 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As the Veteran's claim has been readjudicated since the receipt of this information, the timing defect is cured.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 1328 2006).  The duty to notify has been met. 

The duty to assist has been met.  The Veteran has been afforded two VA examinations disability. These examinations addressed all rating criteria.  At his hearing the Veteran reported worsening disability, but on further questioning, it became clear that he was referring to the service connected disabilities of his lower extremities (discussed in the Remand section of this decision) and he did not report worsening of the urethral disability.

The Veteran's VA treatment records have also been obtained.  He has not identified any pertinent private medical records.  

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the undersigned engaged the Veteran and his representative in a discussion regarding the Veteran's current symptoms.  There was a discussion of relevant evidence, and it was suggested that the Veteran obtain and submit an opinion that would address his employability.  The duties imposed by 38 C.F.R. § 3.103(c)(2), as explained by the United States Court of Appeals for Veterans Claims (Court) in Bryant v. Shinseki, 23Vet. App. 488 (2010) have been met.  

There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Increased Rating

The Veteran contends that the scarring of his urethra is manifested by urinary frequency and nocturnal leakage that requires him to change his bedclothes every night; thus warranting an increased rating. 

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The record shows that the Veteran's scarring of the urethra is the result of injuries sustained in service when he was run over by a truck.  Service connection was initially granted for this disability in a November 1946 rating decision, and a 30 percent rating was assigned.  This rating was decreased to zero percent, effective from February 1949; and increased to 10 percent, effective from April 2000.  The current claim was received on August 22, 2005, after which the May 2006 rating decision on appeal increased the rating to 20 percent effective from the date of the claim.  The Veteran initiated the current appeal by submitting a notice of disagreement with the 20 percent rating.  

The Veteran's disability is evaluated under the rating criteria for stricture of the urethra.  This disability is to be rated as a voiding dysfunction.  38 C.F.R. § 4.115b, Code 7518.  

Voiding dysfunctions are evaluated according to urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

Urine leakage which requires the wearing of absorbent materials which must be changed two to four times per day is evaluated as 40 percent disabling.  The wearing of absorbent materials which must be changed less than two times per day is evaluated as 20 percent disabling.  Urinary frequency that results in daytime voiding intervals of less than one hour, or awakening to void five or more times per night is evaluated as 40 percent disabling.  A daytime voiding interval of between one and two hours, or awakening to void three or four times per night merits continuation of the 20 percent evaluation.  The veteran may also receive an increased rating to 30 percent for obstructed voiding with urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115a (2015).

The evidence includes the report of a February 2006 VA urology examination.  He complained of daily urinary frequency and of needing to use the restroom every one to two hours.  He also complained of nocturia and having to use the bathroom three to four times each night.  He reported a slow stream since his 1945 accident.  The Veteran complained of occasional incontinence but did not wear any absorbent material.  He denied any current urinary tract infections.  The Veteran did not currently catheterize himself either continuously or intermittently, and had a history of dilations.  He underwent yearly cystoscopy which was consistent with no evidence of significant obstruction.  The diagnoses included urinary retention; likely urethra stricture secondary to pelvis trauma, urinary frequency, and impotence.  

A June 2006 VA treatment note states the Veteran now has urgency and urodynamic evidence of hyper-detrusor activity with an obstructive component.  Average flow was 2.4 to 2.5 ml per second.  The examiner opined that the Veteran's urgency and frequency were the result of the severe pelvic crush injury in service and were unlikely to improve.  

A September 2006 treatment note states that the Veteran's chief complaint was urinary detrusor hyperreflexia with a history of severe pelvic fracture.  There were also findings of bladder diverticulum with papillary tumor.  The Veteran currently had frequency and obstructive symptoms that were stable.  Additional September 2006 treatment records show that the Veteran underwent a transurethral resection of a bladder tumor.  

The Veteran's November 2008 substantive appeal states that he has urinary frequency approximately every hour or so with a nighttime frequency of three to four times.  He also reported constant leakage when sleeping and would change his pajamas twice a night.  

A VA treatment note dated July 2011 shows that the Veteran had a reaction to medication that resulted in urinary incontinence.  He was advised to stop all fluid intact two hours prior to sleep.  

The Veteran was afforded another VA urology examination in November 2011.  The examiner found that the Veteran had a voiding dysfunction that was due to hypertrophy of the detrusor muscles secondary to edematous urethra.  The Veteran had urine leakage but not of such severity that required him to wear absorbent material.  He did not require the use of an appliance.  His daytime voiding was between every two to three hours, and he would awaken to void two times a night.  He had signs and symptoms of obstructed voiding, including marked hesitancy, and a decreased force of stream.  He did not require catheterization, but the examiner found that an October 2011 urology note said urethral catheter may be required if a drug trial fails.  The Veteran did not have a history of recurrent infection.  The examiner opined that the Veteran's urinary symptoms were more likely than not due to his in-service injury and not due to the residuals of bladder cancer, as his symptoms had been present ever since the injury.  

At the July 2014 hearing, the Veteran testified that he would urinate approximately eight times a day.  

The evidence does not support entitlement to a rating of more than 20 percent for the scarring of the urethra for any portion of the appeal period.  The symptoms reported by the Veteran at his February 2006 VA examination, November 2011 examination, or at the July 2014 hearing do not show that is voiding interval is less than one hour during the day or five times or more during the night. 

 He reported some urinary leakage on both examinations and described leakage when sleeping in his appeal, but it is not of such severity that he is required to wear absorbent material.  The VA examiners opined that use of absorbent material was not required, and the Veteran appears to agree, insofar as he has chosen not to use such material.  The Veteran has marked hesitancy, but has never required either intermittent or continuous catheterization at the time of either examination; and from his reports of urinating up to eight times a day at the July 2014 hearing it follows that catheterization is still not required.  As the Veteran does not meet the criteria for a rating higher than 20 percent for urinary leakage, urinary frequency, or obstructed voiding, an increased rating is not warranted.  

Consideration of an extraschedular rating is deferred, pending development of the TDIU issue.  See Brambley v. Principi, 17 Vet. App. 20 (2003).



ORDER

Entitlement to an increased rating for scarring of the urethra, currently evaluated as 20 percent disabling



REMAND

The Veteran raised the matter of entitlement to TDIU at the July 2014 hearing.  

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 3.340, 4.16(a).  However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  38 C.F.R. § 4.16(b).

The evidence shows that the Veteran is currently service connected for the residuals of an old fracture of both rami and the pelvis with osteoarthritis of both hips; scarring of the urethra; residuals of a crush injury and multiple pelvic fractures with paresthesia to the left lower extremity; residuals of a crush injury and multiple pelvic fractures with paresthesia to the left lower extremity; a scar due to post-operative suprapubic cystostomy; impotence; and a fake hip remove.  Although none of these disabilities has a rating of more than 20 percent, the Veteran has a combined rating of 60 percent.  The record shows that all of the Veteran's disabilities are the result of a single accident.  Therefore, the combined 60 percent evaluation meets the criteria to make the Veteran basically eligible for TDIU consideration.  

The evidence does not contain an opinion that addresses whether the Veteran's service connected disabilities render him incapable of gainful employment.  

The Veteran raised the issue of entitlement to service connection for loss of use of the sphincter muscle in a November 2008 statement.  His hearing testimony raised the issue of entitlement to increased ratings for the service connected disabilities of the lower extremities.  These issues have not been adjudicated but are inextricably intertwined with the TDIU claim.  They must be adjudicated prior to determining entitlement to TDIU.

The Board has deferred consideration of whether referral of the urethral scar issue for extraschedular consideration is warranted.  The Court has held that this issue could be inextricably intertwined with the TDIU issue.  Brambley.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the issues of entitlement to service connection for loss of use of the sphincter muscle and increased ratings for paresthesias of the left and right lower extremities; osteoarthritis of both hips and residuals of multiple pelvic fractures.

2.  Schedule the Veteran for a VA examination to determine whether his service connected disabilities preclude gainful employment.  The examiner must review the claims folder/electronic record.  

The examiner should answer the following questions:

Would the service connected disabilities prevent the Veteran from maintaining employment consistent with his former employment as a contractor or menial laborer and any other employment reported by the Veteran at the examination?

Would the answer change if impairment of the sphincter muscle was considered a service connected disability?

The examiner should provide reasons for the opinion.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state wether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


